Citation Nr: 1747890	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1972 to May 1976 and in the United States Army from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in April 2014 and April 2017, at which time the case was remanded for further development.  That development having been completed, the claim has been returned to the Board for adjudication.


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's hepatitis C is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist
Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA Letters dated in April 2010 and July 2017 satisfied the duty to notify provisions.  The letters notified the Veteran of the evidence necessary to substantiate his service-connection claim for hepatitis C.

The duty to assist the Veteran has also been satisfied in this case.  Service treatment records (STRs) and VA treatment records have been associated with the record. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also notes that in March 2012, the Veteran was afforded an adequate Travel Board hearing.  At the hearing, the VLJ clarified the issue on appeal, and the Veteran was afforded the opportunity to set forth his arguments and contentions.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (2016).

II.  Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

III.  Summary of Relevant Evidence

The Veteran contends that he contracted hepatitis C from air gun inoculations during military service.  

The Veteran's service treatment records do not contain evidence of signs, symptoms, or a diagnosis of hepatitis C.

During a March 2012 Travel Board hearing, the Veteran testified that he was diagnosed with hepatitis C in July 2009, following routine bloodwork.  He identified two potential in-service risk factors: air gun inoculations administered in 1972 and intravenous (IV) therapy treatments administered in May 1991.  Service treatment records (STRs) confirmed that the Veteran was administered IV fluids in May 1991.  The Veteran testified that while receiving the inoculations, he saw blood and fluid on the arms of the other soldiers and could not recall that the air guns were cleaned in between inoculations.  

The Veteran denied risk factors including any illnesses in the past year, tattoos, IV drug use, or high risk sexual activity.  See March 2012 Hearing Transcript.  The Board notes that the Veteran's STRs showed multiple reports of venereal disease.

In April 2014, the Board remanded the present claim for the purpose of obtaining a VA examination and etiology opinion.  The Board directed the VA examiner to provide an opinion as to whether it was at least as likely as not that hepatitis C was causally or etiologically related to any incident of active duty service or otherwise had its onset during active service. The examiner was also specifically asked to address whether hepatitis C was related to the administration of air gun inoculations during service in May 1972 to May 1976, or alternatively, to his symptoms experienced during service in May 1991, with resulting IV treatment.  Lastly, the Board requested that the examiner comment on an article, "Can I get hepatitis C from air gun vaccinations?" submitted by the Veteran.

The Veteran was afforded a VA examination in May 2014; the requested medical opinion was provided in June 2014.  The examiner opined that the Veteran's hepatitis C was less likely than not related to service.  By way of rationale, the examiner stated that there was no evidence in the Veteran's record of hepatitis until 2009 and that there was no accepted medical literature supporting causality.  Additionally, the examiner reported that there were universal precautions in place in 1991 and that there were no other reported cases of hepatitis C in the location where the Veteran was stationed in May 1991 to support a claim of inferior or dangerous practice with needles.  Lastly, the rationale noted the following query and accompanying opinion: "Question posed from the Veteran, 'Can I get Hep. C. from air gun vaccination?' Answer: No."

It was unclear from the rationale that the examiner considered the article submitted by the Veteran as directed by the Board.  The Board also noted that the Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004) acknowledged that "[d]espite the lack of any scientific evidence to document transmission of HVC with air gun injectors, it is biologically plausible."  In light of the foregoing, the Board remanded the claim for want of a clarifying opinion in an addendum.  

In July 2017, an addendum opinion was returned to the Board.  The examiner conducted an in-person examination and reviewed the Veteran's e-folder to include VBMS and Virtual VA.  The examiner provided the opinion that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service inoculations.  The examiner further explained that the review of the literature did not show a documented case of hepatitis C from an air gun vaccination.  The examiner also noted that while it was biologically plausible, because there was no medical evidence documenting a relationship or a case where hepatitis C was contracted by air gun, no nexus could be established.

IV.  Analysis

The Board concedes that the probative evidence of record establishes that the Veteran has the current disability of hepatitis C.

With respect to an in-service occurrence of an injury or disease, the service treatment records are absent complaints of symptoms or a diagnosis of hepatitis C during service.  

The Veteran is competent, as a layperson, to report that he received IV treatment and air gun inoculations in service; that blood and fluid was apparent on the arms of other soldiers; and that he could not recall the air guns being cleaned.  The Board finds no basis to question his credibility in this regard.  However, the Veteran is not competent to render an opinion regarding etiology of a medically diagnosed condition as complex as hepatitis C because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reached.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injector, the Board notes that VA has determined that it is "biologically plausible."  See Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 29, 2004) (indicating that there is no case report of hepatitis C transmitted by an air gun transmission, and one case report of hepatitis B transmitted by an air gun injection).  

As earlier noted, in his statements, the Veteran denied typical risk factors for hepatitis C and asserted his belief that his hepatitis C infection was the result of exposure to contaminated blood through the use of air guns by treatment providers in service.  However, the VA examiner of record established in her June 2014 and July 2017 addendum that it was less likely than not that the Veteran's hepatitis C was a result of the air gun inoculations.  The examiner noted that there was no evidence in the Veteran's record of hepatitis C until 2009; no other documented cases of hepatitis C from air guns; no medical evidence supporting causality; and that there were universal precautions in place at the time.

As such, the Board affords greater probative weight to that of the June 2014 VA examiner's opinion and accompanying July 2017 addendum opinion, particularly noting that the Veteran is not competent to render an opinion as to etiology. 

As the evidence is not in equipoise on the claim of entitlement to service connection for hepatitis C, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).  Thus, the Veteran's claim of entitlement to service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


